DEVIN T. BAGWELL, Defendant Below, Appellant,
v.
STATE OF DELAWARE, Plaintiff Below, Appellee.
No. 704, 2009.
Supreme Court of Delaware.
Submitted: December 17, 2009.
Decided: January 6, 2010.

ORDER
MYRON T. STEELE, Chief Justice.
This 6th day of January 2010, it appears to the Court that, on December 7, 2009, the Clerk issued a notice to appellant to show cause why this appeal should not be dismissed pursuant to Supreme Court Rule 29(b) for the appellant's failure to file his notice of appeal in a timely manner. The appellant has failed to respond to the notice to show cause within the required ten-day period; therefore, dismissal of this action is deemed to be unopposed.
NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.